Franklin App. Nos. 98AP-1255 and 98AP-1256. This cause is pending before the court as a discretionary appeal and cross-appeal. Upon consideration of the application for dismissal of the cross-appeal by appellee/cross-appellant, Harold T. Duryee, in his capacity as liquidator of P.I.E. Mutual Insurance Company,
*1458IT IS ORDERED by the court that the application for dismissal of the cross-appeal be, and hereby is, granted.
IT IS FURTHER ORDERED that the appeal of James M. Marietta III remains pending.